DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) (of record), Farber et al. (US 4,064,922) (of record), and Tsou et al. (US 2008/0275187) (of record).

Regarding claims 1 and 4-5, Boon discloses a method of preparing a tire, the method comprising steps of: (i) providing a cured tire, the cured tire including a first bead (Fig. 1: 16), a second bead (Fig. 1: 16), a carcass layer (Fig. 1: 14) extending from the first bead (Fig. 1: 16) to the second bead (Fig. 1: 16), and an innerliner layer (Fig. 1: 18) disposed radially interior to the carcass layer (Fig. 1: 14) (Col. 3 lines 21-23, 60-68); and (ii) directly applying an air barrier coating (i.e. composition) (Figs. 1-2: 20) to the innerliner layer of the cured tire to form an air barrier layer on the innerliner layer (Figs. 1-2: 18) of the cured tire.
However, Boon does not expressly recite directly applying a sealant composition to a portion of the air barrier layer to form a sealant layer on the air barrier layer. 
Farber teaches a method of preparing a tire with self-sealing properties, the method comprising steps of: (i) providing a cured tire (Fig. 1: 10) (Col. 5 lines 66-68; Col. 6 lines 1-6), the cured tire including a first bead (Fig. 1: 15), a second bead (Fig. 1: 16), a carcass layer (Fig. 1: 14) extending from the first bead (Fig. 1: 15) to the second bead (Fig. 1: 16), and an innerliner layer (Fig. 1: 17) disposed interior to the carcass layer (Fig. 1: 14) (Col. 6 lines 1-6); and (ii) applying a sealant composition (Fig. 1: 18) to at least a portion of the innerliner (Fig. 1: 17) of the cured tire (Col. 6 lines 6-9, 26-68; Col. 7 lines 1-2). Puncture sealing tubeless tires have previously been proposed, containing, in the area of the tire normally most subject to punctures (that is, the undertread or the area extending across the crown of the tire at least from one shoulder to the other), a layer of sealant composition which has plastic and adhesive qualities such that the composition tends to stick to a puncturing object, and, when the puncturing object is withdrawn, tends to flow into the opening or puncture, forming a plug which seals the opening against loss of air from the tires (Col. 1 lines 30-39). In other words, it is generally known in the tire art to provide sealant layers in tires to provide protection against punctures in the crown region. Farber provides a sealant layer for this conventional purpose that is improved in its rigidity and strength, as well as its adhesion and conformability that is necessary in a puncture sealant (Col. 2 lines 42-50). Farber further teaches the sealant composition (Figs. 2-3: 18) comprises a flowable composition (Figs. 2-3: see how 18 flows out of puncture left by nail 19) that seals a puncture (Figs. 2-3: see where nail 19 punctures tire) to the carcass layer (Figs. 2-3: 14) (Col. 6 lines 10-18). Moreover, the sealant layer may include ethylene-propylene-diene rubber (i.e. EPDM) (Col. 3 lines 3-12, 16-19, 29-36, 46-49, 51-55). As discussed above, Boon discloses that the innerliner has an air barrier coating. Thus, applying a sealant composition as taught by Farber to the innerliner surface of Boon would necessarily include applying it to the air barrier coating, and thereby indirectly applying it to the innerliner itself. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Boon in order to directly applying a sealant composition to a portion of the air barrier layer to form a sealant layer on the air barrier layer so as to provide protection against punctures in the crown region of the tire as is generally known in the tire art, as taught by Farber. 
Accordingly, modified Boon necessarily discloses directly applying a sealant composition to a portion of the air barrier layer to form a sealant layer on the air barrier layer because Boon discloses providing the cured tire with an air barrier coating on the innerliner, and Farber teaches providing a sealant layer onto a cured tire. Thus, the sealant layer must be provided onto the cured air barrier layer of the cured tire. Moreover, modified Boon also necessarily discloses a method of preparing a tire with self-sealing properties as is discloses a tire comprising a sealant layer as discussed above. 
Boon further discloses that the air barrier composition is elastomeric. However, modified Boon does not expressly recite that the air barrier composition includes a phase separated blend of elastomer and thermoplastic resin.
Tsou teaches a low permeability thermoplastic elastomer composition with a preferred application as a tire innerliner and/or barrier film ([0011]), wherein the composition includes a two-phase system (i.e. phase separated) where an elastomer is dispersed within a thermoplastic matrix ([0011]), and wherein the composition exhibits excellent durability and impermeability to fluids such as air as well as liquids ([0011]). The thermoplastic elastomer composition thus obtained is structured with the elastomer component forming a discontinuous phase dispersed as a dispersion phase in a matrix of the nylon resin which forms a continuous phase ([0096]). As a consequence of dynamic vulcanization, the composition remains thermoplastic and a film, layer or sheet-like structure of the composition can be formed using ordinary molding, extrusion or calendering ([0096]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Boon in order to provide that the air barrier composition includes a phase separated blend of elastomer and thermoplastic resin so as to provide the air barrier layer with excellent durability and impermeability to fluids such as air as well as liquids, and to ensure that the layer remains thermoplastic and that a film/layer structure of the composition can be formed using ordinary molding, extrusion or calendering, as taught by Tsou. 

Regarding claim 6, Boon further discloses that the air barrier composition comprises a polymeric layer having low permeability to air (Col. 2 lines 53-68; Col. 4 lines 40-56). 

Regarding claim 21, Farber further teaches that the sealant may be extruded having a desired thickness (Col. 6 lines 39-41). In other words, the thickness of the sealant is considered to be a result effective variable that may be varied as desired. It is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the thickness of the sealant. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). 
Moreover, Farber provides several examples wherein the sealant has a thickness of 0.125 inches (i.e. 3.175 mm) (Col. 8 lines 51-56; Col. 9 lines 5-8, 24-31, 37-42, 60-67) and another example wherein the sealant has a thickness of 0.250 inches (i.e. 6.35 mm) (Col. 9 lines 47-50), both of which fall within the claimed range of from about 1 mm to about 8 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the sealant layer.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) (of record), Farber et al. (US 4,064,922) (of record), and Tsou et al. (US 2008/0275187) (of record) as applied to claim 1 above, and further in view of DeTrano et al. (US 5,128,392) (of record).

Regarding claim 19, Farber further teaches that the sealant layer includes a curing agent selected from a peroxide curing agent and a quinoid curing agent (Col. 4 lines 48-64). However, modified Boon does not expressly recite that the curing agent is impregnated on a solid filler in conjunction with a polar solvent accelerator, such that the sealant layer is self-curing.
DeTrano teaches a curing system, for use in a tire sealant composition, with a puncture-sealing layer formed of the cured composition and a puncture-sealing tire (Col. 1 lines 64-68), wherein filled elastomers can be cured at low temperatures utilizing a quinoid/peroxide curing system in the presence of a select polar solvent accelerator (Col. 1 lines 59-63). The select solvent accelerators which are utilized have the dual function of acting as both dispersing agents and curing accelerators (Col. 1 lines 63-64). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Boon in order to provide that the peroxide and/or quinoid curing agent, is impregnated on a solid filler in conjunction with a polar solvent accelerator, such that the sealant layer is self-curing, as is generally known in the similar art for the purpose of having the dual function of acting as both dispersing agents and curing accelerators, as taught by DeTrano. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) (of record), Farber et al. (US 4,064,922) (of record), and Tsou et al. (US 2008/0275187) (of record) as applied to claim 1 above, and further in view of Fukutomi et al. (US 2004/0194862) (of record) and/or Sekiguchi et al. (US 2009/0266463) (of record). 

Regarding claim 20, modified Boon does not expressly recite that the sealant layer includes an at least partially-decomposed polyisobutylene.
Fukutomi teaches a tire comprising a sealant layer, wherein the sealant layer (Fig. 1: 8) is formed based on decomposition reaction of polyisobutylene ([0021], [0050], [0069]). Similarly, Sekiguchi teaches a sealant layer for a tire, wherein polyisobutylene rubber is used as the rubber component to be decomposed by peroxide for a tacky sealant layer in the tire ([0032]). In other words, it is generally known in the tire art to provide a sealant layer that includes at least partially-decomposed polyisobutylene for tackiness, as taught by Fukutomi and Sekiguchi. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Boon in order to provide that the sealant layer includes an at least partially-decomposed polyisobutylene so as to have a tacky sealant layer within the tire. 

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) (of record), Farber et al. (US 4,064,922) (of record), and Tsou et al. (US 2008/0275187) (of record) as applied to claim 1 above, and further in view of Maruyama et al. (WO 2016/140157, see machine translation) (of record).  

Regarding claims 22-23, while modified Boon does not explicitly disclose the value for the adhesion of the air barrier layer to the innerliner or the sealant layer, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said values of adhesion. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the adhesion of the air barrier layer to the innerliner and/or the sealant layer.
Maruyama teaches a tire comprising an air barrier layer with a peel strength (i.e. adhesion) with surrounding layers/components of 1.0 N/mm or more and 10.0 N/mm or less ([0018]), which falls within and overlaps with both of the claimed range of 5 N/mm to about 30 N/mm and 3 N/mm to about 20 N/mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the adhesion of the air barrier layer to the innerliner and/or the sealant layer. By doing so, it becomes possible to realize an inner liner that can maintain a good adhesive state even when the tire generates heat during running ([0018]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Boon in order to provide that the air barrier layer has an adhesion to the and the sealant layer (i.e. the surrounding layers/components of the air barrier layer in modified Boon) in the aforementioned range so as to maintain a good adhesive state even when the tire generates heat during running, as taught by Maruyama. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) (of record), Yukawa (US 2015/0273944), and Tsou et al. (US 2008/0275187) (of record).

Regarding claim 24, Boon discloses a method of preparing a tire, the method comprising steps of: (i) providing a cured tire, the cured tire including a first bead (Fig. 1: 16), a second bead (Fig. 1: 16), a carcass layer (Fig. 1: 14) extending from the first bead (Fig. 1: 16) to the second bead (Fig. 1: 16), and an innerliner layer (Fig. 1: 18) disposed radially interior to the carcass layer (Fig. 1: 14) (Col. 3 lines 21-23, 60-68); and (ii) directly applying an air barrier coating (i.e. composition) (Figs. 1-2: 20) to the innerliner layer of the cured tire to form an air barrier layer on the innerliner layer (Figs. 1-2: 18) of the cured tire.
However, Boon does not expressly recite directly applying a sealant composition to a portion of the air barrier layer to form a sealant layer on the air barrier layer, wherein the step of directly applying the sealant composition includes the sealant layer not extending to a sidewall area of the cured tire. 
Yukawa teaches a method of preparing a tire with self-sealing properties, the method comprising steps of: (i) providing a vulcanized (i.e. cured) tire ([0045]), the cured tire including a first bead (Fig. 1: 4) ([0006]), a second bead (Fig. 1: 4) ([0006]), a carcass layer (Fig. 1: 6) extending from the first bead to the second bead ([0006]), and an innerliner layer (Fig. 1: 9) disposed interior to the carcass layer (Fig. 1: 6); and (ii) applying a sealant composition (Fig. 1: 10) to at least a portion of the innerliner (Fig. 1: 9) of the cured tire ([0006], [0028], [0045]). Yukawa further teaches that the sealant layer is made of a viscous rubber to fill a hole when the tire is punctured, wherein such a sealant layer suppresses leakage of air through deformation so as to fill a hole formed in tread section when a nail or the like punctures the tire ([0028]). As discussed above, Boon discloses that the innerliner has an air barrier coating (i.e. a coated innerliner). Thus, applying a sealant composition as taught by Yukawa to the innerliner surface of Boon would necessarily include applying it to the air barrier coating. Yukawa further teaches that the step of directly applying the sealant composition includes the sealant layer (Fig. 1: 10, 10e) not extending to a sidewall area (Fig. 1: 3) of the cured tire ([0034], [0045]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Boon in order to directly applying a sealant composition to a portion of the air barrier layer to form a sealant layer on the air barrier layer, wherein the step of directly applying the sealant composition includes the sealant layer not extending to a sidewall area of the cured tire, so as to suppress leakage of air through deformation so as to fill a hole formed in tread section when a nail or the like punctures the tire, as taught by Yukawa. 
Boon further discloses that the air barrier composition is elastomeric. However, modified Boon does not expressly recite that the air barrier composition includes a phase separated blend of elastomer and thermoplastic resin.
Tsou teaches a low permeability thermoplastic elastomer composition with a preferred application as a tire innerliner and/or barrier film ([0011]), wherein the composition includes a two-phase system (i.e. phase separated) where an elastomer is dispersed within a thermoplastic matrix ([0011]), and wherein the composition exhibits excellent durability and impermeability to fluids such as air as well as liquids ([0011]). The thermoplastic elastomer composition thus obtained is structured with the elastomer component forming a discontinuous phase dispersed as a dispersion phase in a matrix of the nylon resin which forms a continuous phase ([0096]). As a consequence of dynamic vulcanization, the composition remains thermoplastic and a film, layer or sheet-like structure of the composition can be formed using ordinary molding, extrusion or calendering ([0096]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Boon in order to provide that the air barrier composition includes a phase separated blend of elastomer and thermoplastic resin so as to provide the air barrier layer with excellent durability and impermeability to fluids such as air as well as liquids, and to ensure that the layer remains thermoplastic and that a film/layer structure of the composition can be formed using ordinary molding, extrusion or calendering, as taught by Tsou. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
On pages 7-8 of the Remarks, Applicant argues that Farber discloses applying the sealant material to the innerliner and thus the examiner’s conclusion that the sealant of Farber must be provided onto a cured air barrier layer of Boon is inconsistent with the disclosure of Farber because Farber discloses that the sealant layer is applied to the innerliner and nothing in Farber indicates otherwise. Applicant further argues that “even under the purported modification of Boon with Farber, the hypothetical possibility exists for the sealant layer of Farber to be applied to an innerliner, and then for the ‘air barrier coating’ of Boon to be applied to the sealant layer of Farber on the innerliner” wherein “[t]his hypothetical possibility would not achieve the presently claimed invention.” Applicant further argues that “[t]he only reason the Office has chosen the reverse is in an effort to reject the claims” as “[t]here is nothing in the cited references that would have led the person of ordinary skill in the art to have achieved the claimed invention at the time of the invention.” The examiner respectfully disagrees. 
Boon explicitly discloses that a thin air barrier coating covers the entire inner surface of the tire (Col. 4 lines 9-10), wherein the air barrier coating is adhered directly to the inner liner (Col. 4 lines 13-14), thus creating a coated innerliner as compared to a conventional halobutyl innerliner (Col. 4 lines 40-43). In other words, one of ordinary skill in the art would readily recognize that the air barrier coating must be applied to the innerliner so as to function as a coated innerliner. As discussed above in the detailed rejection, and acknowledged by Applicant, Farber discloses applying a sealant composition to at least a portion of the innerliner of the cured tire so as to provide protection against punctures in the crown region. Accordingly, Boon discloses a coated innerliner, and Farber discloses providing a sealant onto an innerliner to provide protection against punctures in the crown region. Farber does not expressly teach that the sealant cannot be applied to an innerliner that has a coating or some other modification to it, it merely teaches that it is known in the tire art to provide tires with a sealant on an innerliner to protect against punctures. Therefore, one of ordinary skill in the art would readily recognize that the modification requires that the sealant of Farber must be applied to the coated innerliner of Boon. 
As to Applicant’s proposed hypothetical, Boon expressly discloses that the air barrier coating is applied to the innerliner, thus creating a coated innerliner, as discussed above. Because Boon discloses a coated innerliner component, one of ordinary skill in the art would not have modified Boon to place the sealant layer of Farber between the innerliner and the air barrier coating because Boon explicitly discloses providing the air barrier coating onto an entire surface of the innerliner to form a coated innerliner and Farber does not teach or suggest providing an air barrier coating onto the sealant. 
Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Boon explicitly discloses a coated innerliner and Farber teaches providing a sealant layer onto an innerliner of a tire to provide protection against punctures in the crown region. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Boon in order to provide a sealant layer onto the coated innerliner so as to provide protection against punctures in the crown region, as taught by Farber. 
On page 8 of the Remarks, Applicant further argues that “[w]hile Boon further envisions cured substrates, the only reason the Office has started with Boon’s non-preferred option is in an effort to reject the claims.” As stated previously in the Response to Arguments, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. It is well settled that an applied reference may be relied upon for all that it would have reasonably suggested to one of the ordinary skill in the art, including not only preferred embodiments, but less preferred and even non-preferred. Boon and Farber both disclose that the tire may be either uncured or cured. In other words, there is an explicit teaching in both references that the tire may be cured. It is also noted that while Boon may teach a preferable example tire that is uncured (i.e. green), that does not explicitly limit the disclosure to such a limitation. Additionally, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (applying an air barrier composition and the sealant composition to a cured tire) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). For these reasons, this argument is not considered persuasive.
On page 8 of the Remarks, Applicant further argues that “Boon discloses uncured substrates are preferred and Farber discloses applying a sealant layer on a liner” and thereby “[a]t least based on these facts, the claimed invention as a whole would not have been obvious at the time of the invention.” The examiner respectfully disagrees and refers to the detailed rejection above, as well as the response to arguments above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749